Citation Nr: 1603278
Decision Date: 01/19/16	Archive Date: 03/10/16

DOCKET NO. 08-01 715   DATE JAN 19 2016

On appeal from the Department of Veterans Affairs Regional Office in Detroit, Michigan 


THE ISSUE 

Entitlement to service connection for an acquired psychiatric disability, to include PTSD. 


REPRESENTATION 

Appellant represented by: Robert V. Chisholm, Attorney at Law 


ATTORNEY FOR THE BOARD 

J.R. Bryant 


INTRODUCTION 

The Veteran served on active duty in the U.S. Air Force from February 1971 to March 1972. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2007, by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In July 2011, the Board denied, service connection for a psychiatric disorder, to include PTSD. The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court). In a February 2012 order, the Court granted a Joint Motion for Remand to vacate the Board's denial of that claim. Pursuant to the actions requested in the Joint Motion, the issue was remanded to the Board for development and readjudication consistent with the directives contained therein. In March 2013, the Board remanded the claim for additional development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required. 


REMAND 

Following a review of the Veteran's file, the Board finds that the development requested in the Board's March 2013 remand has not been completely performed. The AOJ was instructed to obtain a more definitive medical opinion regarding the onset and etiology of the Veteran's current psychiatric disorder. The examiner was to review the entire claims folder and acknowledge and discuss any of the Veteran's statements asserting continuity of psychiatric problems since service. 

During VA examination in September 2013, the examiner acknowledged the Veteran's post-service psychiatric treatment and diagnoses of various psychiatric disorders, including major depression, a dysthymic disorder, and an anxiety disorder. She then ultimately concluded that there was insufficient evidence to warrant a current diagnosis of any psychiatric condition, citing the lack of psychiatric treatment or medications since 2006. 

Unfortunately, the VA examiner's rationale is problematic for two reasons. First, the VA examiner relied on an absence of documented treatment ("Veteran is not in any psychiatric treatment and has not taken psychiatric medication since 2006"). In this regard, the Court has reiterated that, as a matter of law, it is "[c]ontinuing symptoms, not treatment [that] must be the focus of the evidentiary analysis." Fountain v. McDonald, 27 Vet. App. 258 (2015); Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991). Second, in providing the negative opinion the examiner improperly discounted the Veteran's competent lay statements and failed to explain why his assertions of psychiatric problems and symptoms since service could not support a finding of a continued psychiatric disorder. In fact, the Board's remand instructions specifically required the VA examiner to "acknowledge and discuss any of the Veteran's statements asserting continuity of psychiatric problems since service," but she did not do so. Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (finding a medical examination inadequate where the examiner impermissibly ignored the appellant's lay assertions regarding onset of symptoms or injury during service). 

Without some further explanation, it is unclear why the Veteran does not now have a mental illness in the face of his consistent accounts of psychiatric problems during and since service. As this was a substantial justification for remanding the appeal in March 2013, the Board cannot now rely on a negative VA examination that is not based upon consideration of all of the relevant evidence. As a result the September 2013 examination report is inadequate. The file should be returned to the VA examiner who conducted the examination for an addendum that fully discusses the Veteran's assertions that he has experienced psychiatric problems since service. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

Accordingly, the case is REMANDED for the following action: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.) 

1. Obtain all clinical records, both VA and non-VA, pertaining to psychiatric treatment of the Veteran that are not already in the claims file. 

2. The Veteran's VBMS file should be made available to the VA physician who examined in September 2013, if he/she is still available. If the original examiner is not available, the file should be made available to another VA medical professional or physician who will have an opportunity to review the complete file. A notation to the effect that this record review took place should be included in the report. The report should include a discussion of the Veteran's documented medical history and assertions. Another examination of the Veteran need not be conducted unless the examiner determines that one is necessary to render an opinion. 

In light of additional review the record, the examiner should offer an opinion as to whether, it is at least as likely as not, i.e., a 50 percent probability or greater, that the previously diagnosed major depression, dysthymic disorder, and anxiety disorder, evidenced by the record since the filing of the claim in March 2006, are due to any event in service (regardless if such conditions are no longer present). If any diagnosed psychiatric disorder cannot be regarded as having had its onset during active service, the examiner should explicitly indicate so and provide an appropriate explanation. 

In providing an opinion, the examiner is asked to carefully consider the objective medical findings in the service treatment records. He/She is also advised that the Veteran is competent to report his psychiatric symptoms, and that his assertions of continuity of psychiatric problems since service must be considered in formulating the requested opinion. The examiner should also set forth medical reasons for accepting or rejecting the Veteran's report (lay observations) of psychiatric symptoms during and since service. However the Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical treatment evidence. 

If the examiner cannot render an opinion without resorting to mere speculation, a full and complete explanation for why an opinion cannot be rendered should be provided. 

3. After the above actions are completed in compliance with the terms of this remand, if the claim is not fully granted, a supplemental statement of the case should be issued and the matter should be returned to the Board for further consideration. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 


GAYLE E. STROMMEN 
Veterans Law Judge, Board of Veterans' Appeals 
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. §20.1100(b) (2015). 




